EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Fussner on 15 March 2022.

The application has been amended as follows: 

1. (Currently Amended) An automated locomotive speed control system for a locomotive, the locomotive including a tractive effort mechanism for moving the locomotive along a track and a braking mechanism for reducing a speed of the locomotive along the track, the system comprising a locomotive controller including:
a memory to store computer-executable instructions; and
a processor in communication with the memory to execute the instructions to automatically:
retrieve one or more track grade maps each indicative of a grade of at least a portion of the track along which the locomotive is travelling;
retrieve train makeup data including updated train makeup data reflecting any dynamic changes to the train makeup;
obtain a maximum distance to a specified stopping point of the locomotive along the track; and
dynamically calculate a speed limit for the locomotive along the track to meet a stopping trajectory for providing dynamic point protection, according to the retrieved track grade map, the retrieved train makeup data including the updated train makeup data, and the obtained maximum distance to the specified stopping point.

2. (Original) The system of claim 1, wherein:

the one or more track grade maps are stored on a server remote from the locomotive controller, and the locomotive controller is configured to retrieve the one or more track grade maps from the remote server.

3. (Previously Presented) The system of claim 1, wherein:
the train makeup data includes consist makeup data identifying a locomotive consist that includes said locomotive and train car makeup data identifying train cars coupled to the locomotive consist; and
the train makeup data is stored on a server remote from the locomotive controller, and the locomotive controller is configured to retrieve the train makeup data from the remote server including updated train makeup data reflecting any dynamic changes to the train makeup; and
the system is configured to automatically adjust the dynamically calculated speed limit for the locomotive, according to the grade of the portion of the track along which the locomotive is travelling and the updated train makeup data reflecting any dynamic changes to the train makeup.

4. (Previously Presented) The system of claim 3, wherein the locomotive controller is configured to obtain the maximum distance to the specified stopping point by receiving the maximum distance from the server remote from the locomotive controller at about the same time as the train makeup data.

5. (Previously Presented) The system of claim 1, further comprising at least one video camera, wherein the locomotive controller is configured to receive an input from the at least one video camera and to automatically adjust the dynamically calculated speed limit for the locomotive, according to the input received from the at least one video camera.

6. (Currently Amended) The system of claim 5, wherein the input received from the at least one video camera includes a detected obstruction on the track along which the locomotive is travelling and/or a verification alert that the locomotive is not adhering to the stopping trajectory.

7. (Original) The system of claim 1, further comprising an operator control unit (OCU), wherein:
the locomotive controller comprises a remote control locomotive (RCL) controller;
the OCU includes a user interface for receiving input from an operator, and a wireless interface in communication with the RCL controller;
the OCU is configured to receive one or more control commands from the operator via the user interface; and


8. (Original) The system of claim 7, wherein:
the one or more control commands include a lower speed command, and the RCL controller is configured to reduce the speed of the locomotive below the dynamically calculated speed limit; and/or
the one or more control commands include a stop movement command, and the RCL controller is configured to stop movement of the locomotive prior to reaching the specified stopping point.

9. (Original) The system of claim 1, wherein the locomotive controller is configured to apply the dynamically calculated speed limit to limit a speed of the locomotive when the locomotive is moving in a forward direction. 

10. (Original) The system of claim 1, wherein the locomotive controller is configured to apply the dynamically calculated speed limit to limit a speed of the locomotive when the locomotive is moving in a reverse direction.

11. (Original) The system of claim 1, wherein the locomotive controller is configured to apply the dynamically calculated speed limit to limit a speed of the locomotive when the locomotive is moving in a push orientation with respect to the train that includes said locomotive. 

12. (Original) The system of claim 1, wherein the locomotive controller is configured to apply the dynamically calculated speed limit to limit a speed of the locomotive when the locomotive is moving in a pull orientation with respect to the train that includes said locomotive.
	
13. (Original) The system of claim 1, wherein the system comprises the locomotive including the tractive effort mechanism for moving the locomotive along the track and the braking mechanism for reducing the speed of the locomotive along the track, and wherein the locomotive controller is located on the locomotive.

14. (Currently Amended) A method of controlling speed of a locomotive, the locomotive including a tractive effort mechanism for moving the locomotive along a track, and a braking mechanism for reducing a speed of the locomotive along the track, the method comprising:

retrieving, by the locomotive controller, train makeup data including updated train makeup data reflecting any dynamic changes to the train makeup;
obtaining a maximum distance to a specified stopping point of the locomotive along the track; and
dynamically calculating, by the locomotive controller, a speed limit for the locomotive along the track to meet a stopping trajectory to thereby provide dynamic point protection, according to the retrieved track grade map, the retrieved train makeup data including the updated train makeup data, and the obtained maximum distance to the specified stopping point.

15. (Original) The method of claim 14, wherein the one or more track grade maps are stored in at least one of the memory of the locomotive controller and/or a server located remote from the locomotive controller.

16. (Currently Amended) The method of claim 14, further comprising receiving an input from at least one video camera, and adjusting, by the locomotive controller, the dynamically calculated speed limit for the locomotive, according to the input received from the at least one video camera, wherein the input received from the at least one video camera includes at least one of a detected obstruction on the track along which the locomotive is travelling and/or a verification alert that the locomotive is not adhering to the stopping trajectory.
 
17. (Original) The method of claim 14, further comprising: 
receiving, by the locomotive controller, one or more control commands transmitted by an operator control unit (OCU) in wireless communication with the locomotive controller;
reducing, by the locomotive controller, the speed of the locomotive below the dynamically calculated speed limit when the one or more commands received from the OCU include a lower speed command; and
stopping, by the locomotive controller, movement of the locomotive prior to reaching the specified stopping point when the one or more commands received from the OCU include a stop movement command.

18. (Previously Presented) The method of claim 14, wherein:
the train makeup data includes consist makeup data identifying a locomotive consist that includes said locomotive and train car makeup data identifying train cars coupled to the locomotive consist; and 

the method further includes automatically adjusting the dynamically calculated speed limit for the locomotive along the track to meet the stopping trajectory, according to the grade of the portion of the track along which the locomotive is travelling and the updated train makeup data reflecting any dynamic changes to the train makeup.

19. (Previously Presented) A locomotive controller comprising:
memory configured to store computer-executable instructions; and
a processor in communication with the memory to execute the instructions to automatically:
retrieve one or more track grade maps each indicative of a grade of at least a portion of a track along which a locomotive is travelling;
retrieve train makeup data including updated train makeup data reflecting any dynamic changes to the train makeup;
obtain a maximum distance to a specified stopping point of the locomotive along the track; and
dynamically calculate a speed limit for the locomotive along the track to meet a stopping trajectory for providing dynamic point protection, according to the retrieved track grade map, the retrieved train makeup data including the updated train makeup data, and the obtained maximum distance to the specified stopping point.

20. (Previously Presented) The locomotive controller of claim 19, wherein:
the train makeup data includes consist makeup data identifying a locomotive consist that includes said locomotive and train car makeup data identifying train cars coupled to the locomotive consist; and
the locomotive controller is configured to retrieve the train makeup data from a remote server including updated train makeup data reflecting any dynamic changes to the train makeup; and
the system is configured to automatically adjust the dynamically calculated speed limit for the locomotive, according to the grade of the portion of the track along which the locomotive is travelling and the updated train makeup data reflecting any dynamic changes to the train makeup.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663